DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendments
2. 	The Examiner acknowledges the amended claims filed on 03/14/2022. Claims 1-3, 7, 10 and 11 have been amended. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/04/2022 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Specification
4.	The amended title filed on 03/14/2022 has been accepted and made of record. 

Response to Arguments
5.	Applicant's arguments filed on 03/14/2022 with respect to claims 1-11 have been considered, but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. 	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,904,425 in view of Kuriyama et al. (US-PGPUB 2018/0249092).
	 Although the claims at issue are not identical, they are not patentably distinct from each other because they are both substantially claiming the same features. 
 	For example, note the following similarities between the application claims and the patent claims. 
Instant Application 17/125,496
US Patent 10,904,425
Claim 1; lines 1-2

An image processing apparatus comprising at least one processor configured to perform operations of the following units…

Claim 3; lines 1-5
The image processing apparatus according to claim 2, wherein the


focus detection unit is configured to perform second focus detection on a subject, and the at least one processor is further configured to perform operations of 

a drive control unit configured to control driving of a focus lens based on a result of the second focus detection…

Cont. of claim 1; lines 3-4
“…a focus detection unit configured to perform first focus detection of imaging plane phase difference type based on a signal corresponding to image data…”

Cont. of claim 3; lines 6-8
“…wherein the image data is acquired by a first image sensor, which outputs image data corresponding to a subject image, 

at a position of the focus lens that is based on control by the drive control unit…” 

Cont. of claim 1; lines 5-8
“…an evaluation unit configured to evaluate, based on a result of the first focus detection, a focusing state of the image data; and 


a control unit configured to perform control to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit an evaluation after the record of the information…” 

Claim 1

An image processing apparatus comprising at least one processor configured to perform operations of the following units: 






a first focus detection unit configured to perform first focus detection on a subject; 



a drive control unit configured to control driving of a focus lens based on a result of the first focus detection; 


a second focus detection unit configured to perform second focus detection of imaging plane phase difference type based on a signal 



corresponding to image data acquired by a first image sensor, which outputs image data corresponding to a subject image, 

at a position of the focus lens that is based on control by the drive control unit; 


an evaluation unit configured to evaluate, based on a result of the second focus detection, a focusing state of the image data that is based on an output of the first image sensor; and 

a control unit configured to perform control to record information about the evaluated focusing state in association with the image data.

Claim 10

A control method for an image processing apparatus, the control method comprising: 





performing first focus detection of imaging plane phase difference type based on a signal corresponding to image data; 





evaluating, based on a result of the first focus detection, a focusing state of the image data; and


performing control to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit an evaluation after the record of the information. 


Claim 9

A control method for an image processing apparatus, the control method comprising: 

performing first focus detection on a subject; controlling driving of a focus lens based on a result of the first focus detection; 

performing second focus detection of imaging plane phase difference type based on a signal corresponding to image data acquired by a first image sensor, which outputs image data corresponding to a subject image, at a position of the focus lens that is based on control for driving the focus lens; 

evaluating, based on a result of the second focus detection, a focusing state of the image data that is based on an output of the first image sensor; 
and 

performing control to record information about the evaluated focusing state in association with the image data. 
   
Claim 11

A non-transitory computer-readable storage medium storing computer- executable instructions that, when executed by a computer, cause the computer to perform a control method for an image processing apparatus, the control method comprising: 





performing first focus detection of imaging plane phase difference type based on a signal corresponding to image data; 





evaluating, based on a result of the first focus detection, a focusing state of the image data; and 


performing control to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit an evaluation after the record of the information…” 


Claim 10

A non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer, cause the computer to perform a control method for an image processing apparatus, the control method comprising: 

performing first focus detection on a subject; controlling driving of a focus lens based on a result of the first focus detection; 

performing second focus detection of imaging plane phase difference type based on a signal corresponding to image data acquired by a first image sensor, which outputs image data corresponding to a subject image, at a position of the focus lens that is based on control for driving the focus lens; 

evaluating, based on a result of the second focus detection, a focusing state of the image data that is based on an output of the first image sensor; and 

performing control to record information about the evaluated focusing state in association with the image data. 


 	
 	It is noted that claims 1, 10 and 11 of US Patent 10,904,425 fail to recite “…control to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit an evaluation after the record of the information…”. 
 On the other hand, Kuriyama discloses control to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit an evaluation after the record of the information (Section 730 reads the information on the focus evaluation area and the image data from the storage section 710, calculates a focus evaluation value in the focus evaluation area, and stores the value in the storage section 710; see paragraphs 0060, 0062. In the manual focus mode, section 370 reads the information on the focus status from the storage section 710, generates assist information based on the information on the focus status, and stores the assist information in the storage section 710. The assist information is information notifying the user of the direction and an amount for the focus adjustment for bringing the object into focus; see figs. 1-2 and paragraphs 0062, 0131, 0123. Therefore, using the stored focus evaluation values, assist information is generated in a manner that allows the user to execute manual focus adjustment to modify the current focus status). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify US Patent 10,904,425 with the teachings of Kuriyama to provide control to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit an evaluation after the record of the information for the purpose of finely adjusting the in-focus output position in accordance to user preferences. 

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuriyama et al. (US-PGPUB 2018/0249092). 
 	Regarding claim 1, Kuriyama discloses an image processing apparatus (Imaging device; see figs. 1-2 and paragraphs 0047, 0112) comprising at least one processor (Processing section 300; see fig. 1 and paragraph 0048) configured to perform operations of the following units: 
 	a focus detection unit configured to perform first focus detection of imaging plane phase difference type based on a signal corresponding to image data (The image sensor 240 can include phase difference pixels, and the focus status can be detected from an output value from the phase difference pixels. In such a configuration, the focus evaluation value corresponds to the output value from the phase difference pixels; see paragraph 0130); 
 	an evaluation unit (Sections 350 and 360; see figs. 1-2 and paragraphs 0129- 0130) configured to evaluate, based on a result of the first focus detection, a focusing state of the image data (Section 350 calculates the focus evaluation value from the object image in the focus evaluation area, and outputs the value to section 360. Section 360 detects the focus status (in-focus, front focus, back focus) based on the focus evaluation value output from section 350; see paragraphs 0129-0130); and 
 	a control unit configured to perform control to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit an evaluation after the record of the information (The focus control section 730 reads the information on the focus evaluation area and the image data from the storage section 710, calculates a focus evaluation value in the focus evaluation area, and stores the value in the storage section 710. The focus evaluation value is an evaluation value for evaluating a focus status or a focusing level; see paragraphs 0060, 0062. In the manual focus mode, section 370 reads the information on the focus status from the storage section 710, generates assist information based on the information on the focus status, and stores the assist information in the storage section 710. The assist information is information notifying the user of the direction and an amount for the focus adjustment for bringing the object into focus; see figs. 1-2 and paragraphs 0062, 0131, 0123. Therefore, using the stored focus evaluation values, assist information is generated in a manner that allows the user to execute manual focus adjustment to modify the current focus status). 

 	Regarding claim 2, Kuriyama discloses everything claimed as applied above (see claim 1). In addition, Kuriyama discloses the at least one processor is further configured to perform operations of a setting unit configured to set a first area, which is an area in which the focus detection unit performs focus detection, with respect to the image data (The focus evaluation area setting section 340 sets a focus evaluation area in an object image obtained by the imaging section; see paragraphs 0054, 0058), wherein the first focus detection is focus detection that is based on a signal of the image data corresponding to the first area set by the setting unit with respect to the image data (In the manual focus mode, the focus evaluation area setting section 340 sets a focus evaluation area to have a larger size; see paragraphs 0055, 0056. Section 350 calculates the focus evaluation value from the object image in the focus evaluation area; see paragraphs 0129-0130). 

 	Regarding claim 3, Kuriyama discloses everything claimed as applied above (see claim 2). In addition, Kuriyama discloses the focus detection unit is configured to perform second focus detection on a subject (Section 730 controls the in-focus object plane position based on a focus evaluation value obtained from an image of the focus evaluation area in an auto focus mode; see paragraph 0054), and the at least one processor is further configured to perform operations of a drive control unit configured to control driving of a focus lens based on a result of the second focus detection, wherein the image data is acquired by a first image sensor, which outputs image data corresponding to a subject image, at a position of the focus lens that is based on control by the drive control unit (In the auto focus mode, the focus control section 730 reads the focus evaluation value from the storage section 710, determines a control amount of a focus lens based on the focus evaluation value, and controls a focus lens driving section of the imaging section 200; see paragraphs 0061, 0054, 0120, 0133). 

 	Regarding claim 4, Kuriyama discloses everything claimed as applied above (see claim 3). In addition, Kuriyama discloses the setting unit sets the first area based on an area of image data corresponding to a position used for focus detection performed in the second focus detection (The focus evaluation area setting section 340 sets the focus adjustment area and it sets the area according to the determined AF mode or the MF mode; see paragraphs 0128, 0138 and fig. 3). 

 	Regarding claim 9, Kuriyama discloses everything claimed as applied above (see claim 1). In addition, Kuriyama discloses the first focus detection is focus detection which is performed by detecting a phase difference between a pair of a first signal and a second signal having a parallax included in the image data (The image sensor 240 can  include phase difference pixels, and the focus status is detected from an output value from the phase difference pixels. In such a configuration, the focus evaluation value corresponds to the output value from the phase difference pixels; see paragraph 0130). 

 	Regarding claim 10, Kuriyama discloses a control method for an image processing apparatus (Imaging device; see figs. 1-2 and paragraphs 0047, 0112), the control method comprising: 
 	performing first focus detection of imaging plane phase difference type based on a signal corresponding to image data (The image sensor 240 can include phase difference pixels, and the focus status can be detected from an output value from the phase difference pixels. In such a configuration, the focus evaluation value corresponds to the output value from the phase difference pixels; see paragraph 0130); 
 	evaluating, based on a result of the first focus detection, a focusing state of the image data (Section 350 calculates the focus evaluation value from the object image in the focus evaluation area, and outputs the value to section 360. Section 360 detects the focus status (in-focus, front focus, back focus) based on the focus evaluation value output from section 350; see paragraphs 0129-0130); and 
 	performing control to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit an evaluation after the record of the information (The focus control section 730 reads the information on the focus evaluation area and the image data from the storage section 710, calculates a focus evaluation value in the focus evaluation area, and stores the value in the storage section 710. The focus evaluation value is an evaluation value for evaluating a focus status or a focusing level; see paragraphs 0060, 0062. In the manual focus mode, section 370 reads the information on the focus status from the storage section 710, generates assist information based on the information on the focus status, and stores the assist information in the storage section 710. The assist information is information notifying the user of the direction and an amount for the focus adjustment for bringing the object into focus; see figs. 1-2 and paragraphs 0062, 0131. Therefore, using the stored focus evaluation values, assist information is generated in a manner that allows the user to execute manual focus adjustment to modify the current focus status). 
	
 	Regarding claim 11, Kuriyama discloses a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer (A memory 710 that stores a program and a processor 300 that operates based on the program stored in the memory; see paragraph 0058), cause the computer to perform a control method for an image processing apparatus (Imaging device; see figs. 1-2 and paragraphs 0047, 0112), the control method comprising: 
 	performing first focus detection of imaging plane phase difference type based on a signal corresponding to image data (The image sensor 240 can include phase difference pixels, and the focus status can be detected from an output value from the phase difference pixels. In such a configuration, the focus evaluation value corresponds to the output value from the phase difference pixels; see paragraph 0130); 
  	evaluating, based on a result of the first focus detection, a focusing state of the image data (Section 350 calculates the focus evaluation value from the object image in the focus evaluation area, and outputs the value to section 360. Section 360 detects the focus status (in-focus, front focus, back focus) based on the focus evaluation value output from section 350; see paragraphs 0129-0130); and 
 	performing control to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit an evaluation after the record of the information (The focus control section 730 reads the information on the focus evaluation area and the image data from the storage section 710, calculates a focus evaluation value in the focus evaluation area, and stores the value in the storage section 710. The focus evaluation value is an evaluation value for evaluating a focus status or a focusing level; see paragraphs 0060, 0062. In the manual focus mode, section 370 reads the information on the focus status from the storage section 710, generates assist information based on the information on the focus status, and stores the assist information in the storage section 710. The assist information is information notifying the user of the direction and an amount for the focus adjustment for bringing the object into focus; see figs. 1-2 and paragraphs 0062, 0131. Therefore, using the stored focus evaluation values, assist information is generated in a manner that allows the user to execute manual focus adjustment to modify the current focus status). 

11.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Gu (US-PGPUB 2013/0009980). 
 	Regarding claim 5, Kuriyama discloses everything claimed as applied above (see claim 3). However, Kuriyama fails to disclose a face detection unit configured to detect a face from image data, wherein the setting unit sets the first area to an area of the image data corresponding to a position of the face detected by the face detection unit.  
 	Nevertheless, Gu discloses a face detection unit configured to detect a face from image data, wherein the setting unit sets the first area to an area of the image data corresponding to a position of the face detected by the face detection unit (A portion of the information representing an area of interest within the image is determined 215. 
Techniques to identify an area of interest include identifying objects of interest such as the faces of persons in the image (faces being a typical area of focus for most viewers), or fast moving portions of a video sequence (using, for example, motion vector information); see paragraph 0023). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuriyama and Gu to provide a face detection unit configured to detect a face from image data, wherein the setting unit sets the first area to an area of the image data corresponding to a position of the face detected by the face detection unit for the purpose of effectively identifying objects of interest in accordance to user preferences. 

 	Regarding claim 6, Kuriyama and Gu disclose everything claimed as applied above (see claim 5). However, Kuriyama fails to disclose the setting unit sets the first area based on a motion vector in a case where the face detection unit has not been able to detect a face from an area of the image data corresponding to an area in which a face has been detected during the second focus detection.  
 	On the other hand, Gu discloses the setting unit sets the first area based on a motion vector in a case where the face detection unit has not been able to detect a face from an area of the image data corresponding to an area in which a face has been detected during the second focus detection (A portion of the information representing an area of interest within the image is determined 215. Techniques to identify an area of interest include identifying objects of interest such as the faces of persons in the image (faces for focus) and fast moving portions of a video sequence using vector information; see paragraph 0023). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuriyama and Gu to provide the setting unit sets the first area based on a motion vector in a case where the face detection unit has not been able to detect a face from an area of the image data corresponding to an area in which a face has been detected during the second focus detection for the purpose of effectively identifying objects of interest in accordance to user preferences. 
12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Ishii (US-PGPUB 2016/0080635).   
 	Regarding claim 8, Kuriyama discloses everything claimed as applied above (see claim 3). However, Kuriyama fails the evaluation unit evaluates the focusing state as being closer to an in-focus state in a case where an absolute value of a defocus amount detected by the second detection is less than a predetermined threshold value than in a case where the absolute value is not less than the predetermined threshold value.  
 	Nevertheless, Ishii discloses the evaluation unit evaluates the focusing state as being closer to an in-focus state in a case where an absolute value of a defocus amount detected by the second detection is less than a predetermined threshold value than in a case where the absolute value is not less than the predetermined threshold value (In step S1115, the CPU 121 determines whether or not the defocus amount Defocus computed in step S1114 is within an in-focus range, and whether or not the absolute value of the defocus amount Defocus is within a specified value; see figs. 10, 11A, 11B and paragraphs 0103-0104). 
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuriyama and Ishii to provide the evaluation unit evaluates the focusing state as being closer to an in-focus state in a case where an absolute value of a defocus amount detected by the second detection is less than a predetermined threshold value than in a case where the absolute value is not less than the predetermined threshold value for the purpose of improving the accuracy of the in-focus state detection. 
 	Allowable Subject Matter
13. 	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if 1) rewritten in independent form including all the limitations of the base claim and any intervening claims and 2) if a terminal disclaimer is filed to overcome the double patenting rejection set forth above. 
 	Regarding claim 7, the specific limitation of “a prediction unit configured to predict a focus position corresponding to a position of a subject at timing corresponding to the first focus detection, wherein the setting unit sets the first area based on an area of image data in which a defocus amount corresponding to a focus position within a predetermined range of the focus position predicted by the prediction unit has been calculated, in a case where the face detection unit has not been able to detect a face from an area of the image data corresponding to an area in which a face has been detected during the second focus detection” in the combination as claimed is neither anticipated nor made obvious over the prior art made of record. 



Conclusion
14. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/27/2022